Per Curiam,
A case stated should contain a clear statement of the facts agreed upon which give rise to the question presented for decision, and nothing should be left to inference: Schuylkill County v. Shoener, 205 Pa. 592, and cases therein cited. In addition to the objections to the case stated which are referred to in the preceding case between the same parties and apply as well in this case, there is the objection that it does not appear whether the land in which the oil and gas are owned by the plaintiffs is seated or unseated. The only information the case stated gives upon the subject is that the land apart from the oil and gas is assessed in the seated list, but that fact does not determine the character of the land. For a further statement of our reasons for the order about to be made, we refer to the preceding case.
The case stated and all proceedings under it are quashed and set aside.